Citation Nr: 0939935	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from November 1952 to 
September 1954, during which time he was awarded the Combat 
Infantryman Badge for his service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for anxiety disorder and 
assigned a 30 percent evaluation, and a June 2008 rating 
decision which denied the Veteran's TDIU claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
additional development would assist in adjudicating this 
case. 

The Board notes that the medical evidence in the claims file 
is conflicting, with a private treatment provider giving a 
Global Assessment of Functioning (GAF) score of 35 whereas 
the VA examiner provided a GAF score of 62.  In addition, the 
VA examiner, a licensed clinical psychologist, found the 
Veteran does not suffer from posttraumatic stress disorder 
whereas the private treatment provider, L.G. MA, LPA, has 
diagnosed this condition and her report of symptoms is based 
on that disorder.  The private treatment provider has been 
asked to provide copies of the Veteran's clinical records but 
has provided only a summary.  

The Board further notes that the VA examination in 2007 
responded negatively to questions specifically requesting the 
impact of PTSD on functioning and employment.  However, the 
Veteran was not diagnosed with PTSD on that examination, and 
the responses to the questions appear to be based on the fact 
that he does not have PTSD.  It is unclear whether the 
questions would have been answered differently with respect 
to the service connected anxiety disorder.  In addition, the 
Veteran was noted to be clean, neatly groomed, and 
appropriately dressed on presentation, but the examiner 
responded "no" to the question as to whether the Veteran 
had the ability to maintain minimal personal hygiene.  Such 
answer is also inconsistent with the response that the 
Veteran does not have problems with activities of daily 
living.  The examiner also noted that the Veteran is not 
capable of managing financial affairs because his wife 
handles the bills and the Veteran reported significant memory 
problems; however, on examination, the examiner found only 
moderate impairment of memory.   

Due to the conflicting nature of the evidence, there is a 
question as to the actual level of impairment caused by the 
Veteran's anxiety disorder.  As such, a current VA 
examination is necessary to adequately evaluate the claim for 
increased rating as well as a TDIU.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his anxiety 
disorder since March 2008.  After 
securing the necessary release, the 
RO/AMC should request the clinical 
records for the provider(s).

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
service connected anxiety disorder.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests deemed necessary should be 
conducted and the results reported.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran's 
memory impairment is related to his 
service connected anxiety disorder.  In 
addition, the examiner should provide an 
opinion as to whether the Veteran's 
anxiety disorder would prevent the 
Veteran from obtaining or retaining 
gainful employment without respect to the 
Veteran's age or physical disabilities.  
The examiner should provide a rationale 
for his/her opinions.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



